Exhibit 10.1

 

LOGO [g435120g89r30.jpg]

ARTICLES OF AMENDMENT

OF

AMPCO-PITTSBURGH CORPORATION

In compliance with the requirements of Section 1915 of the Pennsylvania Business
Corporation Law of 1988 (the “BCL”), the undersigned business corporation,
desiring to restate its Articles of Incorporation in their entirety, hereby
states that:

 

  1. The name of the corporation is Ampco-Pittsburgh Corporation.

 

  2. The address of the corporation’s registered office is 726 Bell Avenue,
Suite 301, Carnegie, Allegheny County, Pennsylvania 15106.

 

  3. The corporation was incorporated under the BCL.

 

  4. The date of its incorporation is January 30, 1929.

 

  5. This amendment was adopted by the Board of Directors pursuant to BCL §
1914(c).

 

  6. The Articles of Incorporation are restated in their entirety as set forth
below on Exhibit A hereto and such restated Articles of Incorporation supersede
the original Articles of Incorporation and all amendments thereto.

 

  7. This amendment shall be effective upon filing these Articles of Amendment
in the Department of State.

IN WITNESS WHEREOF, the undersigned corporation has caused these Articles of
Amendment to be signed by a duly authorized officer this 11th day of August,
2017.

 

LOGO [g435120g63p57.jpg]     AMPCO-PITTSBURGH CORPORATION     By:   /s/ John S.
Stanik     Name:   John S. Stanik     Title:   Chief Executive Officer

 

                             LOGO [g435120g33q84.jpg]



--------------------------------------------------------------------------------

Exhibit A

RESTATED ARTICLES OF INCORPORATION

FIRST: The name of the corporation is Ampco-Pittsburgh Corporation (the
“Corporation”).

SECOND: The present registered office of the Corporation within the Commonwealth
of Pennsylvania is located at 726 Bell Avenue, Suite 301, Carnegie, Allegheny
County, Pennsylvania 15106.

THIRD: The purpose for which the Corporation is formed is to have unlimited
power to engage in and do any lawful act concerning any or all lawful business
for which corporations may be incorporated under the Pennsylvania Business
Corporation Law, Act of May 5, 1993, P.L. 364, as amended, including the right
to engage in manufacturing of every lawful kind.

FOURTH: The Corporation is to exist perpetually.

FIFTH: The authorized capital stock of the Corporation shall be 3,000,000 shares
of Preference Stock, without par value, and 20,000,000 shares of Common Stock of
the par value of $1.00 per share.

A description of each class of shares and a statement of the rights, voting
powers, preferences qualifications, limitations, restrictions and the special or
relative rights granted to or imposed upon the shares of each class and of the
authority vested in the Board of Directors of the Corporation to establish
series of Preference Stock and to fix and determine the variations in the
relative rights and preferences as between the series thereof are as follows:

A.    PREFERENCE STOCK:

(1)    The shares of Preference Stock may be divided into and issued in series.
Each series shall be so designated as to distinguish the shares thereof from the
shares of all other series and classes. Different series of Preference Stock
shall not be construed to constitute different classes of shares for the purpose
of voting by classes.

(2)    Authority is hereby vested in the Board of Directors of the Corporation,
at any time or from time to time, by resolution to divide any of or all the
Preference Stock into series, and, within the limitations herein set forth, to
fix and determine, to the full extent now or hereafter permitted by the laws of
the Commonwealth of Pennsylvania, the designation and the following relative
rights and preferences of any series so established:

(a)    The rate of dividend upon the shares of such series, the dividend payment
dates, the periods in respect of which dividends are payable (“dividend
periods”), whether such dividends shall be cumulative, and, if cumulative, the
date or dates from which such dividends shall accumulate;

(b)    Whether or not the shares of such series shall be redeemable, and, if
redeemable, the price or prices at which, and the terms and conditions on which,
the shares of such series may be redeemed;

(c)    The amount or amounts payable upon the shares of such series in the event
of voluntary or involuntary liquidation of the Corporation;

 

1



--------------------------------------------------------------------------------

(d)    The provisions, if any, with respect to a sinking fund for the shares of
such series;

(e)    Whether or not the shares of such series shall be convertible into, or
exchangeable for, shares of any other class or classes or of any other series of
the same or any other class or classes of stock of the Corporation or any other
security (including debt securities) of the Corporation, and the conversion
price or prices or rate or rates, or the rate or rates at which such exchange
may be made, with such adjustments, if any, as shall be provided for in such
resolution or resolutions;

(f)    The voting power, if any, of the shares of such series; and

(g)    Such other provisions as may be fixed by the Board of Directors of the
Corporation pursuant to the Laws of the Commonwealth of Pennsylvania.

(3)    The holders of shares of the Preference Stock of each series shall be
entitled to receive, when and as declared by the Board of Directors, dividends
at the rate fixed for such series as provided in paragraph (2) of this
Subdivision A, and no more.

(4)    No dividend shall be declared and set apart for payment on any series of
Preference Stock in respect of any dividend period unless there shall likewise
be or have been paid, or declared and set apart for payment, on all shares of
Preference Stock of each other series entitled to cumulative dividends at the
time outstanding, which rank equally as to dividends with the series in
question, dividends ratably in accordance with the sums that would be payable on
such shares through the end of the last preceding dividend period if all
dividends (including accumulated, but unpaid, dividends) were declared and paid
in full.

(5)    After full cumulative dividends to the end of the immediately preceding
dividend period upon the Preference Stock of all series then outstanding that
are entitled to cumulative dividends shall have been paid or declared and set
apart for payment, and after the Corporation shall have complied with the
provisions of any and all series in respect of any and all amounts then or
theretofore required to be set aside or applied in respect of any sinking fund,
then and not otherwise the holders of shares of Common Stock shall be entitled
to receive such dividends as may be declared by the Board of Directors.

(6)    In the event of any voluntary or involuntary liquidation, dissolution or
winding up of the Corporation, the holders of the Preference Stock of each
series then outstanding shall be entitled to be paid out of the assets of the
Corporation available for distribution to its shareholders, whether from
capital, surplus or earnings, before any payment shall be made to the holders of
the Common Stock, the amount fixed as provided in paragraph (2) of this
Subdivision A for every share of their holdings of Preference Stock or such
series. In the event of any liquidation, dissolution or winding up of the
Corporation, whether voluntary or involuntary, and after distribution shall have
been made, as provided above, to the holders of the Preference Stock, the
holders of the Common Stock shall be entitled to share ratably (with the
Preference Stock if permitted by the resolution of the Board of Directors as
referred to in this Article Fifth) in all assets of the Corporation then
remaining according to the number of shares of stock held by them respectively.
If upon any liquidation, dissolution or winding up the amounts payable on or
with respect to the Preference Stock of all series then outstanding shall not be
paid in full, the holders of shares of Preference Stock of all series then
outstanding, which rank equally in connection with a liquidation, dissolution or
winding up of the Corporation, shall share ratably in any distribution of assets
according to the respective amounts that would be payable in respect of such
shares held by them

 

2



--------------------------------------------------------------------------------

upon such distribution if all amounts payable on or with respect to such shares
were paid in full. Neither the merger or consolidation of the Corporation into
or with another corporation, nor the merger or consolidation of any other
corporation into or with the Corporation, nor the sale or lease of all or
substantially all the assets of the Corporation, shall be deemed to be a
liquidation, dissolution or winding up of the Corporation, voluntary or
involuntary.

(7)    Shares of any series of Preference Stock, which have been redeemed or
repurchased by the Corporation (whether through the operation of a sinking fund
or otherwise) or which, if convertible or exchangeable have been converted into,
or exchanged for, other securities of the Corporation, shall have the status of
authorized and unissued shares of Preference Stock of the same series and may be
reissued as a part of the series of which they were originally a part or, by
resolution of the Board of Directors, may be changed into shares of another
series of Preference created or to be created.

B.    SERIES A PREFERENCE STOCK:

(1)    Designation and Amount. A portion of the Preference Shares shall be
designated as “Series A Preference Stock” (the “Series A Preference Stock”) and
the number of shares constituting such series shall be one hundred and fifty
thousand (150,000).

(2)    Subject to the prior and superior rights of the holders of any shares of
any series of stock ranking prior and superior to the shares of Series A
Preference Stock with respect to dividends, the holders of shares of Series A
Preference Stock, in preference to the holders of Common Stock, par value $1.00
per share, of the Corporation (the “Common Stock”) and of any other junior
stock, shall be entitled to receive, when, as and if declared by the Board of
Directors out of funds legally available for the purpose, quarterly dividends
payable in cash on the first day of January, April, July and October in each
year (each such date being referred to herein as a “Quarterly Dividend Payment
Date”), commencing on the first Quarterly Dividend Payment Date after the first
issuance of a share or fraction of a share of Series A Preference Stock, in an
amount per share (rounded to the nearest cent) equal to the greater of (a) $9.00
or (b) subject to the provision for adjustment hereinafter set forth, 100 times
the aggregate per share amount of all cash dividends, and 100 times the
aggregate per share amount (payable in kind) of all non-cash dividends or other
distributions, other than a dividend or distribution payable in shares of Common
Stock or a subdivision of the outstanding shares of Common Stock (by
reclassification or otherwise), declared on the Common Stock since the
immediately preceding Quarterly Dividend Payment Date or, with respect to the
first Quarterly Dividend Payment Date, since the first issuance of any share or
fraction of a share of Series A Preference Stock. In the event that the
Corporation shall at any time after November 2, 1998 (i) declare any dividend on
Common Stock payable in shares of Common Stock, (ii) subdivide the outstanding
Common Stock, or (iii) combine the outstanding Common Stock into a smaller
number of shares, then in each such case the amounts to which holders of shares
of Series A Preference Stock were entitled immediately prior to such event under
clause (a) and clause (b) of the preceding sentence shall be adjusted by
multiplying each such amount by a fraction the numerator of which is the number
of shares of Common Stock outstanding immediately after such event and the
denominator of which is the number of shares of Common Stock that were
outstanding immediately prior to such event.

(3)    The Corporation shall declare a dividend or distribution on the Series A
Preference Stock as provided in paragraph A of this Section immediately after it
declares a dividend or distribution on the Common Stock (other than a dividend
or distribution payable in shares of Common Stock); provided that, in the event
no dividend or distribution shall have been declared on the Common

 

3



--------------------------------------------------------------------------------

Stock during the period between any Quarterly Dividend Payment Date and the next
subsequent Quarterly Dividend Payment Date, a dividend of $9.00 per share on the
Series A Preference Stock shall nevertheless be payable on such subsequent
Quarterly Dividend Payment Date, and provided further that nothing contained in
this paragraph shall be construed so as to conflict with any provision relating
to the declaration of dividends contained in these Articles.

(4)    Dividends shall begin to accrue and be cumulative on outstanding shares
of Series A Preference Stock from the Quarterly Dividend Payment Date next
preceding the date of issue of such shares of Series A Preference Stock, unless
the date of issue of such shares is prior to the record date for the first
Quarterly Dividend Payment Date, in which case dividends on such shares shall
begin to accrue from the date of issue of such shares, or unless the date of
issue is a Quarterly Dividend Payment Date or is a date after the record date
for the determination of holders of shares of Series A Preference Stock entitled
to receive a quarterly dividend and before such Quarterly Dividend Payment Date
in either of which events such dividends shall begin to accrue and be cumulative
from such Quarterly Dividend Payment Date. Accrued but unpaid dividends shall
not bear interest. Dividends paid on the shares of Series A Preference Stock in
an amount less than the total amount of such dividends at the time accrued and
payable on such shares shall be allocated pro rata on a share-by-share basis
among all such shares at the time outstanding. The Board of Directors may fix a
record date for the determination of holders of shares of Series A Preference
Stock entitled to receive payment of a dividend or distribution declared
thereon.

(5)    The holders of Series A Preference Stock shall have only such voting
rights as are required by law or as are provided in these Articles.

(6)    Whenever quarterly dividends or other dividends or distributions payable
on the Series A Preference Stock as provided in this Article Fifth are in
arrears, thereafter and until all accrued and unpaid dividends and
distributions, whether or not declared, on shares of Series A Preference Stock
outstanding shall have been paid in full, the Corporation shall not:

(a)    declare or pay dividends on, make any other distributions on, or redeem
or purchase or otherwise acquire for consideration any shares of stock ranking
junior (as to dividends) to the Series A Preference Stock;

(b)    declare or pay dividends on or make any other distributions on any shares
of stock ranking on a parity (as to dividends) with the Series A Preference
Stock, except dividends paid ratably on the Series A Preference Stock and all
such parity stock on which dividends are payable or in arrears in proportion to
the total amounts to which the holders of all such shares are then entitled;

(c)    redeem or purchase or otherwise acquire for consideration shares of any
stock ranking junior (as to dividends) with the Series A Preference Stock,
provided that the Corporation may at any time redeem, purchase or otherwise
acquire shares of any such junior stock in exchange for shares of any stocks of
the Corporation, ranking junior (as to dividends) to the Series A Preference
Stock; and

(d)    purchase or otherwise acquire for consideration any shares of Series A
Preference Stock, or any shares of stock ranking on a parity (as to dividends)
with the Series A Preference Stock, except in accordance with a purchase offer
made in writing or by publication (as determined by the Board of Directors) to
all holders of such shares upon such terms the Board of Directors, after
consideration of the respective annual dividend rates and other relative rights
and preferences of the respective series and classes, shall determine in good
faith will result in fair and equitable treatment among the respective series or
classes.

 

4



--------------------------------------------------------------------------------

(7)    The Corporation shall not permit any subsidiary of the Corporation to
purchase or otherwise acquire for consideration any shares of stock of the
Corporation unless the Corporation could, under Subdivision B(6) of this Article
Fifth, purchase or otherwise acquire such shares at such time and in such
manner.

(8)    The Series A Preference Stock is not redeemable.

(9)    Any shares of Series A Preference Stock purchased or otherwise acquired
by the Corporation in any manner whatsoever shall be retied and cancelled
promptly after the acquisition thereof. All such shares shall upon their
cancellation become authorized but unissued shares of Series A Preference Stock
and may be reissued as part of such series or may be changed into shares of
another series of preference stock to be created by resolution or resolutions of
the Board of Directors.

(10)    Upon any liquidation, dissolution or winding up of the Corporation, no
distribution shall be made to the holders of shares of stock ranking junior
(upon liquidation, dissolution or winding up) to the Series A Preference Stock
unless, prior thereto, the holders of shares of Series A Preference Stock shall
have received $45.00 per share, plus an amount equal to accrued and unpaid
dividends and distributions thereon, whether or not declared, to the date of
such payment (the “Series A Liquidation Preference”). Following the payment of
the full amount of the Series A Liquidation Preference, no additional
distributions shall be made to the holders of shares of Series A Preference
Stock, unless, prior thereto, the holders of shares of Common Stock shall have
received an amount per share (the “Common Adjustment”) equal to the quotient
obtained by dividing (i) the Series A Liquidation Preference by (ii) 100 (as
appropriately adjusted as set forth in Section 12below to reflect such events as
stock splits, stock dividends and recapitalizations with respect to the Common
Stock) (such number in clause (ii), the “Adjustment Number”). Following the
payment of the full amount of the Series A Liquidation Preference and the Common
Adjustment in respect of all outstanding shares of Series A Preference Stock and
Common Stock, respectively, holders of Series A Preference Stock and holders of
shares of Common Stock shall receive their ratable and proportionate share of
the remaining assets to be distributed in the ratio of the Adjustment Number to
one with respect to such Preference Stock and Common Stock, on a per share
basis, respectively.

(11)    In the event, however, that there are not sufficient assets available to
permit payment in full of the Series A Liquidation Preference and the
liquidation preferences of all other series of preference stock, if any, which
rank on a parity with the Series A Preference Stock, then all such available
assets shall be distributed ratably to the holders of the Series A Preference
Stock and the holders of such parity shares in proportion to their respective
liquidation preferences. In the event, however, that there are not sufficient
assets available to permit payment in full of the Common Adjustment, then any
such remaining assets shall be distributed ratably to the holders of Common
Stock.

(12)    In the event the Corporation shall at any time after November 2, 1998,
(i) declare any dividend on Common Stock payable in shares of Common Stock,
(ii) subdivide the outstanding Common Stock, or (iii) combine the outstanding
Common Stock into a smaller number of shares, then in each such case the
Adjustment Number in effect immediately prior to such event shall be adjusted by
multiplying such Adjustment Number by a fraction, the numerator of which is the
number of shares of Common Stock outstanding immediately after such event and,
the denominator of which is the number of shares of Common Stock that were
outstanding immediately prior to such event.

 

5



--------------------------------------------------------------------------------

(13)    In case the Corporation shall enter into any consolidation, merger,
combination or other transaction in which the shares of Common Stock are
exchanged for or changed into other stock or securities, cash and/or any other
property, then in any such case the shares of Series A Preference Stock shall at
the same time be similarly exchanged or changed in an amount per share (subject
to the provision for adjustment hereinafter set forth) equal to one hundred
(100) times the aggregate amount of stock, securities, cash and/or any other
property (payable in kind), as the case may be, into which or for which each
share of Common Stock is changed or exchanged. In the event the Corporation
shall at any time declare or pay any dividend on Common Stock payable in shares
of Common Stock, or effect a subdivision or combination or consolidation of the
outstanding shares of Common Stock (by reclassification or otherwise) into a
greater or lesser number of shares of Common Stock, then in each such case the
amount set forth in the preceding sentence with respect to the exchange or
change of shares of Series A Preference Stock shall be adjusted by multiplying
such amount by a fraction, the numerator of which is the number of shares of
Common Stock outstanding immediately after such event and, the denominator of
which is the number of shares of common Stock that were outstanding prior to
such event.

(14)    The Corporation may issue fractions and certificates representing
fractions of a share of Series A Preference Stock in integral multiples of one
one-hundredth (1/100) of a share of Series A Preference Stock, or in lieu
thereof, at the election of the Board of Directors of the Corporation at the
time of the first issue of any shares of Series A Preference Stock, evidence
such fractions by depositary receipts, pursuant to an appropriate agreement
between the Corporation and a depositary selected by it, provided that such
agreement shall provide that the holders of such depositary receipts shall have
all rights, privileges, and preferences to which they would be entitled as
beneficial owners of shares of Series A Preference Stock. In the even that
fractional shares of Series A Preference Stock are issued, the holders thereof
shall have all the rights provided herein for holders of full shares of Series A
Preference Stock in the proportion which such fraction bears to a full share.

(15)    These Articles shall not be amended in any manner, which would
materially alter or change the powers, preferences or special rights of the
Series A Preference Stock so as to affect them adversely, without the
affirmative vote of the holders of two-thirds of the outstanding shares of
Series A Preference Stock, voting together as a single class.

C.    COMMON STOCK:

(1)    Subject to the provisions of this Article Fifth, such dividends (whether
in cash, stock or otherwise) as may be determined by the Board of Directors may
be declared and paid on the Common Stock from time to time in accordance with
the laws of the Commonwealth of Pennsylvania.

(2)    Subject to the provisions of this Article Fifth with respect to voting
rights, if any, of any series of Preference Stock and except as otherwise
specifically provided by law, voting power shall be exclusively vested in the
Common Stock.

D.    GENERAL:

(1)    Anything in this Article Fifth to the contrary notwithstanding, dividends
upon shares of any class of the Corporation shall be payable only out of assets
legally available for the

 

6



--------------------------------------------------------------------------------

payment of such dividends, and the rights of the holders of the Preference Stock
of all series and of the holders of the Common Stock in respect of dividends
shall at all times be subject to the power of the Board of Directors, which is
hereby expressly vested in said Board, from time to time to set aside such
reserves and to make such other provisions, if any, as said Board shall deem to
be necessary or advisable for working capital, for additions, improvements, and
betterments to plant and equipment, for expansion of the Corporation’s business
(including the acquisition of real and personal property for that purpose), for
plans for maintaining employment at the plants of the Corporation and also for
other plans for the benefit of employees generally, and for any other purposes
of the Corporation whether or not similar to those herein mentioned.

(2)    Holders of Preference Stock and holders of Common Stock shall not be
entitled to participate in any right of subscription to any increased or
additional capital stock of the Corporation of any kind whatsoever.

(3)    Subject to the provisions of this Article Fifth and except as otherwise
provided by law, the shares of Preference Stock and the shares of Common Stock
may be issued for such consideration and for such corporate purposes as the
Board of Directors may from time to time determine.

SIXTH:    The business and affairs of the Corporation shall be managed by a
Board of Directors comprised as follows:

A.    The Board of Directors shall consist of not less than 5 nor more than 15
persons, the exact number to be fixed from time to time by the Board of
Directors pursuant to a resolution adopted by a majority of the directors then
in office.

B.    Directors of the Corporation shall be classified with respect to the time
for which they shall severally hold office by dividing them into three classes,
as nearly equal in number as possible. Upon adoption of this provision each then
current director shall retain membership in the class of the Board of Directors
in which he was a member immediately prior to such adoption. At each annual
meeting of shareholders, the class of directors then being elected shall be
elected to hold office for a term of three years. Each director shall hold
office for the term for which elected and until his or her successor shall have
been elected and qualified.

C.    Any director, any class of directors or the entire Board of Directors may
be removed from office by shareholder vote at any time, without assigned any
cause, but only if shareholders entitled to cast at least 75% of the votes which
all shareholders would be entitled to cast at an annual election of directors or
of such class of directors shall vote in favor of such removal; provided,
however, that no individual director shall be removed without cause (unless the
entire Board of Directors or any class of directors be removed) in case the
votes cast against such removal would be sufficient, if voted cumulatively for
such director to elect him or her to the class of directors of which he or she
is a member.

D.    Vacancies in the Board of Directors, including vacancies resulting from an
increase in the number of directors shall be filled only by a majority of the
remaining directors then in office, though less than a quorum, except that
vacancies resulting from removal from office by a vote of the shareholders may
be filled by the shareholders at the same meeting of which such removal occurs.
All directors elected to fill vacancies shall hold office for a term expiring at
the annual meeting of shareholders at which the term of the class to which they
have been elected expires. No decrease in the number of directors constituting
the Board of Directors shall shorten the term of any incumbent director.

 

7



--------------------------------------------------------------------------------

E.    Whenever the holders of any class or series of Preference Stock shall have
the right voting separately as a class, to elect one or more directors of the
Corporation, none of the foregoing provisions of this Article Sixth shall apply
with respect to the director or directors elected by such holders of Preference
Stock.

SEVENTH:

A.    The Board of Directors may make, amend and repeal the By-laws of the
Corporation with respect to those matters which are not, by statute, reserved
exclusively to the shareholders, subject always to the power of the shareholders
to change such action as provided herein. Unless expressly provided in these
Articles as to a particular provision of the By-laws, no By-law may be made,
amended or repealed by the shareholders unless such action is approved by the
affirmative vote of the holders of not less than 75% of the voting power of the
then outstanding shares of capital stock of the Corporation entitled to vote in
an annual election of directors, voting together as a single class, unless such
action has been approved by at least two-thirds vote of the whole Board of
Directors in which event the affirmative vote of not less than a majority of the
voting power of the then outstanding shares of capital stock of the Corporation
entitled to vote in an annual election of directors, voting together as a single
class, shall be required.

B.    Subject to the voting rights of any particular series of Preference Stock
given by the Board of Directors pursuant to Subdivision A of Article Fifth, and
except as may be expressly provided in these Articles as to a particular
provision in these Articles, the affirmative vote of the holders of not less
than 75% of the voting power of the then outstanding shares of capital stock of
the Corporation entitled to vote in an annual election of directors, voting
together as a single class, shall be required to amend or repeal, or to adopt
any provision inconsistent with, these Articles, unless such amendment, repeal
or provision has been approved by at least a two-third vote of the whole Board
of Directors, in which event the affirmative vote of the holders of not less
than a majority of the voting power of the then outstanding shares of capital
stock of the Corporation entitled to vote in an annual election of directors,
voting together as a single class shall be required.

C.    As used in Subdivision A and B of this Article Seventh, “whole Board of
Directors” shall mean the number of directors determined from time to time by
the Board of Directors pursuant to a resolution adopted pursuant to Subdivision
A of Article Sixth hereof.

EIGHTH:

A.    To the fullest extent that the laws of the Commonwealth of Pennsylvania,
as in effect on January 27, 1987, or as thereafter amended, permit elimination
or limitation of the liability of directors, no director of the Corporation
shall be personally liable for monetary damages as such for any action taken, or
any failure to take any action, as a director.

B.    This Article Eighth shall not apply to any actions filed prior to
January 27, 1987, nor to any breach of performance of duty or any failure of
performance of duty by any director of the Corporation occurring prior to
January 27, 1987.

C.    The provisions of this Article Eighth shall be deemed to be a contract
with each director of the Corporation who serves as such at any time while this
Article Eighth is in effect and each such director shall be deemed to be doing
so in reliance on the provisions of this Article Eighth. Any amendment or repeal
of this Article Eighth or adoption of any other by-law or provision of these
Articles, which has the effect of increasing director liability, shall operate
prospectively only and shall not affect any action taken, or any failure to act,
prior to the adoption of such amendment, repeal, other by-law or provision.

 

8



--------------------------------------------------------------------------------

NINTH:

A.    Except as prohibited by law and as set forth below, every director and
officer of the Corporation shall be entitled as of right to be indemnified by
the Corporation against expenses and any liability paid or incurred by such
person in connection with any actual or threatened claim, action, suit or
proceeding, whether civil, criminal, administrative, investigative or other,
whether brought by or in the right of the Corporation or otherwise, in which
such person may be involved as a party, witness or otherwise, or is threatened
to be involved by reason of such person being or having been a director or
officer of the Corporation or by reason of the fact that such person is or was
serving at the request of the Corporation as a director, officer, employee,
fiduciary agent or other representative of another corporation, partnership,
joint venture, trust, employee benefit plan or other entity (such claim, action,
suit or proceeding hereinafter being referred to as an “Action”); provided, that
no such right of indemnification shall exist in any case where the act or
failure to act giving rise to the claim to indemnification is determined by a
court to have constituted willful misconduct or recklessness, and provided
further, that no such right of indemnification shall exist with respect to an
Action brought by a director or officer against the Corporation except as
provided in the last sentence of this Section A. Indemnification hereunder shall
include the right to have expenses incurred by such person in connection with
defending a civil or criminal Action paid by the Corporation in advance of the
final disposition of such Action upon receipt of an undertaking by or on behalf
of such person to repay such amount if it shall ultimately be determined that
such person is not entitled to be indemnified by the Corporation. Persons who
are not directors or officers of the Corporation may be similarly indemnified in
respect of service to the Corporation or to another such entity at the request
of the Corporation to the extent the Board of Directors at any time denominates
such person as entitled to the benefits of this Section A. Any director or
officer of the Corporation serving (i) another corporation, of which a majority
of the shares entitled to vote in the election of its directors is held by the
Corporation, or (ii) any employee benefit plan of the Corporation or any
corporation referred to in clause (i), in any capacity, shall be deemed to be
doing so at the request of the Corporation. As used herein, “expenses” shall
include fees and expenses of counsel selected by such person and “liability”
shall include amounts of judgments, excise taxes, fines and penalties, and
amounts paid in settlements (with the written consent of the Corporation, which
consent shall not be unreasonably withheld). With respect to any Action brought
by a director or officer against the Corporation, the director or officer shall
be entitled to be indemnified for expenses incurred in connection with such
Action pursuant to this Section only (i) if the Action is a suit brought as a
claim for indemnity under Section B of this Article Ninth or otherwise, (ii) if
the director or officer is successful in whole or in part in the Action for
which expenses are claimed, or (iii) if the indemnification for expenses is
included in a settlement of the Action or is awarded by a court.

B.    If a claim under Section A of this Article Ninth is not paid in full by
the Corporation within thirty days after a written claim has been received by
the Corporation, the claimant may at any time thereafter bring suit against the
Corporation to recover the unpaid amount of the claim, and, if successful in
whole or in part, the claimant shall also be entitled to be paid the expense of
prosecuting such claim. It shall be a defense to any such suit that the
claimant’s conduct was such that under Pennsylvania law the Corporation is
prohibited from indemnifying the claimant for the amount claimed, but the burden
of proving such defense shall be on the Corporation. Neither the failure of the
Corporation (including its Board of Directors, independent legal counsel or its
shareholders) to have made a

 

9



--------------------------------------------------------------------------------

determination prior to the commencement of such suit that indemnification of the
claimant is proper in the circumstances, nor an actual determination by the
Corporation (including its Board of Directors, independent legal counsel or its
shareholders) that the claimant’s conduct was such that indemnification is
prohibited by law, shall be a defense to the suit or create a presumption that
the claimant’s conduct was such that indemnification is prohibited by law.

C.    The Corporation may purchase and maintain insurance to protect itself and
any person eligible to be indemnified hereunder against any liability or expense
asserted or incurred by such person in connection with any Action, whether or
not the Corporation would have the power to indemnify such person against such
liability or expense by law or under the provisions of this Article Ninth. The
Corporation may create a trust fund, grant a security interest, cause a letter
of credit to be issued or use other means (whether or not similar to the
foregoing) to ensure the payment of such sums as may becoming necessary to
effect indemnification as provided herein.

D.    The right of indemnification and advancement of expenses provided for in
this Article Ninth (i) shall not be deemed exclusive of any other rights,
whether now existing or hereafter created, to which those seeking
indemnification hereunder may be entitled under any agreement, by-law or charter
provision, vote of shareholders or directors or otherwise, (ii) shall be deemed
to create contractual rights in favor of persons entitled to indemnification
hereunder, and (iii) shall continue as to persons who have ceased to have the
status pursuant to which they were entitled or were denominated as entitled to
indemnification hereunder and shall inure to the benefit of the heirs, executors
and administrators of persons entitled to indemnification hereunder. The right
of indemnification provided for herein may not be amended or repealed so as to
limit in any way the indemnification provided for herein with respect to any
acts or omissions occurring prior to the adoption of any such amendment or
repeal.

E.    Any person entitled to be indemnified or to the reimbursement or the
advancement of expenses as a matter of right pursuant to this Article Ninth may
elect to have the right to indemnification (or advancement of expenses)
interpreted on the basis of the applicable law in effect at the time of the
occurrence of the event or events giving rise to the Action, to the extent
permitted by law, or on the basis of applicable law in effect at the time
indemnification is sought.

F.    This Article Ninth shall apply to every Action other than an Action filed
prior to January 27, 1987, except that it shall not apply to the extent that
Pennsylvania law does not permit its application to any breach of performance of
duty by any person eligible to be indemnified hereunder occurring prior to
January 27, 1987.

 

10